DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits in response to application #16/634,773 in which claims 1-15 have been presented for prosecution below.
Specification
Claim Objections
Claim 1 is objected to because of the following informalities: In claim 1, the limitations of, “…and a leap frog charger…” should and would read for examination purpose -- …and a leapfrog charger…--.  Appropriate correction is required.
Priority
Acknowledgment is made of Applicant's benefit claim to International ApplicationPCT/US2018/051834, filed on 20 September 2018, of which this Application is a National Stage entry. PCT/US2018/051834 is a CIP of PCT/US2018/051655 09/19/2018
PCT/US2018/051834 is a CIP of PCT/US2018/050904 09/13/2018
PCT/US2018/051834 is a CIP of PCT/US2018/049548 09/05/2018
PCT/US2018/051834 has PRO 62/568,967 10/06/2017
PCT/US2018/051834 has PRO 62/569,243 10/06/2017
PCT/US2018/051834 has PRO 62/569,355 10/06/2017
PCT/US2018/051834 has PRO 62/568,537 10/05/2017
PCT/US2018/051834 has PRO 62/568,044 10/04/2017
PCT/US2018/051834 has PRO 62/567,479 10/03/2017

PCT/US2018/051834 has PRO 62/561,850 09/22/2017
PCT/US2018/051834 has PRO 62/561,751 09/22/2017
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,8,11-12,14 are rejected under 35 U.S.C. 102(a)(1)|(a)(2) as being anticipated by Dougahara et al., (Dougahara) JP H07102968A(Translation attached).
Regarding claim 1: Dougahara discloses and shows in Fig. 1: A rechargeable battery jump starting device having a leapfrog charging system, the device comprising: a first 12V battery(B1); a second 12V battery(B2); an electrical control switch(controller 7 controls a series-parallel switching relay 6)) electrically connected to the first 12V battery(B1) and the second 12V battery(B2), the electrical control switch(7->6) having a parallel switch position for connecting the first 12V battery and second 12V battery in parallel(parallel mode; see abstract), the electrical control switch(7->6) having a series switch position for connecting the (B1) and second 12V battery(B2) in series(series mode)(see abstract); and a leap frog charger(generator 5; see ¶[0009]) connected to the first 12V battery(B1) and second 12V battery(B2), the charger configured for sequentially charging the first 12V battery(B1) and the second 12V battery(B2) (note- The series / parallel switching relay 6 switches between a series mode and a parallel mode based on a command from the controller 7. When in series mode, the series-parallel switching relay 6 connects the batteries B1 and B2 in series and also connects the batteries B1 and B2 to the electrically heated catalyst 3. Further, the series-parallel switching relay 6 connects the batteries B1 and B2 in parallel and connects the batteries B1 and B2 to the generator 5 and other electric components (not shown) when in the parallel mode. In parallel mode, the controller 7 sets the series/parallel switching relay 6 in the parallel mode. Therefore, the batteries B1 and B2 are connected in parallel, charged by the generator 5, and supply electric power to each electric component (excluding the electric heating catalyst 3)(see ¶[0009]).
Regarding claim 2, Dougahara discloses all the claimed invention as set forth and discussed above in claim 1. Dougahara further discloses, wherein the leapfrog charger (as performed by generator 5 under the control of the controller 7) is configured to incrementally charge the first 12V battery (B1) and the second 12V battery (B2) to maintain the first 12V battery and second 12V battery close to the same potential during sequentially charging the first 12V battery and the second 12V battery (see ¶[0002],[0007],[0009]).  
Regarding claim 3, Dougahara discloses all the claimed invention as set forth and discussed above in claim 1. Dougahara further discloses, wherein the leapfrog charger(as performed by generator 5 under the control of the controller 7)  is configured to first charge the first 12V battery or second 12V battery, whichever has the lowest voltage or charge(note- Connected in parallel and connected in parallel to the charging means, the serial-parallel switching means, the detection means for detecting the charging capacity of the battery, at least one of the charging capacity detected by the detecting means is a predetermined value and a control means for controlling the switching operation of the series-parallel switching means so as to charge the battery by prohibiting energization to the electrically heated catalyst when it becomes smaller, see ¶[0007]).  
Regarding claim 4, Dougahara discloses all the claimed invention as set forth and discussed above in claim 1. Dougahara further discloses, wherein the leapfrog charger(as performed by generator 5 under the control of the controller 7) is configured to sequentially charge the first 12V battery and second 12V battery incrementally in fixed voltage increases(note- The controller 7 is individually determined charge capacity of the battery B1, B2 by detecting the voltage of the battery B1, B2); see ¶.  
Regarding claim 5, Dougahara discloses all the claimed invention as set forth and discussed above in claim 1. Dougahara further discloses, wherein the leapfrog charger(as performed by generator 5 under the control of the controller 7) is configured to sequentially charge the first 12V battery and second 12V battery incrementally in varying voltage increases(see ¶[0009]).  
Regarding claim 8, Dougahara discloses all the claimed invention as set forth and discussed above in claim 1. Dougahara inherently discloses, wherein voltage charging increments are a portion or fraction of a total voltage charge required to fully charge the first 12V battery or second 12V battery(note-since batteries B1 and B2 are charged until full, it necessary implies that the charging voltage is a fraction of the rated nominal voltage of the battery, i.e. a fraction of 12V)
Regarding claim 11, Dougahara discloses all the claimed invention as set forth and discussed above in claim 1.Dougahara further discloses, further comprising a peak voltage shutoff to prevent overcharging the first 12V battery(B1) and second 12V battery(B2)(see ¶[0002],[0009]).  
Regarding claim 12, Dougahara discloses all the claimed invention as set forth and discussed above in claim 1. Dougahara further discloses, wherein the charging sequence is a back-and- forth charging sequence between the first 12V battery(B1) and second 12V battery(B2)(note- The series / parallel switching relay 6 switches between a series mode and a parallel mode based on a command from the controller 7. When in series mode, the series-parallel switching relay 6 connects the batteries B1 and B2 in series and also connects the batteries B1 and B2 to the electrically heated catalyst 3. Further, the series-parallel switching relay 6 connects the batteries B1 and B2 in parallel and connects the batteries B1 and B2 to the generator 5 and other electric components (not shown) when in the parallel mode; see ¶[0009]).
Regarding claim 14, Dougahara discloses all the claimed invention as set forth and discussed above in claim 1. Dougahara further discloses, wherein the charging sequence includes one or more charging pauses(note-the On/Off of the switching relay 6 necessitates a pause in the charging sequence, particularly in the Off periods).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 are rejected under 35 U.S.C. 103 as being obvious over Dougahara et al., (Dougahara) JP H07102968A(Translation attached).
Regarding claim 6, Dougahara discloses all the claimed invention as set forth and discussed above in claim 1. However, Dougahara does not expressly teach, wherein the leapfrog 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had the leapfrog charger to be configured to sequentially charge the first 12V battery and second 12V battery incrementally in random voltage increases, as recited, in order to optimize and improve the efficiency of the charging system. A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results and When a device or technology is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one, so that if a person of ordinary skill can implement a predictable variation, the variation is likely obvious.
Regarding claim 7, Dougahara discloses all the claimed invention as set forth and discussed above in claim 1. However, Dougahara does not expressly teach, wherein the leapfrog charger is configured to sequentially charge the first 12V battery and second 12V battery incrementally in 100 millivolt (mV) increases. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had the leapfrog charger to be configured to sequentially charge the first 12V battery and second 12V battery incrementally in 100 millivolt (mV) increases in order to avoid an overcharge of the batteries. Sequentially charging the first and second battery incrementally in 100 mV will allow a trickle charge and improve efficiency of the charging system. Additionally, a patent claim can be proved obvious by showing that the claimed combination of elements was “obvious to try,” particularly when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable 
Claims 9-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dougahara et al., (Dougahara) JP H07102968A(Translation attached) as applied to claim 1 above in view of BATTLE et al., (Battle).
Regarding claim 9, Dougahara discloses all the claimed invention as set forth and discussed above in claim 1. However, Dougahara does not expressly teach, further comprising a programmable microcontroller electrically connected to the leapfrog charger for controlling operation of the leapfrog charger.
Battle discloses factual evidence of, further comprising a programmable microcontroller(200) electrically connected to the charger(100) for controlling operation of the charger(200)(see ¶[0052],[0057]-[0059],[0088]-[0090]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Battle into the charging system of Dougahara, by further comprising a programmable microcontroller electrically connected to the leapfrog charger for controlling operation of the leapfrog charger, as recited, so as provide flexible and adaptive charging control and thereby improving the efficiency of the battery charging device, as per the teachings of Dougahara(see Abstract).
Regarding claim 10, Dougahara in view of Battle discloses all the claimed invention as set forth and discussed above in claim 9. Battle further discloses, wherein the programmable (200) is configured to provided charge timeouts(¶[0061]-[0063]; note-PWM does provide charge timeouts during the period of off duty cycle).
Regarding claim 15, Dougahara discloses all the claimed invention as set forth and discussed above in claim 1. Dougahara does not expressly teach, wherein charging time increments, voltage increase amounts, and charging rates are all adjustable in a programmed sequence.
Battle discloses factual evidence of, wherein charging time increments, voltage increase amounts, and charging rates are all adjustable in a programmed sequence(see ¶[0006],[0020]-[0021],[0052],[0056], [0088],[0090]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Battle into the charging system of Dougahara, wherein charging time increments, voltage increase amounts, and charging rates are all adjustable in a programmed sequence, as recited to improve the efficiency of the charging device by providing a flexible and adaptive charging control of the battery charging.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the prior art of record fails to teach or reasonably suggest in the claimed combination, wherein the charging sequence includes back- to-back charges of a same battery of the first 12V battery and second 12V battery two or more times prior to sequencing to the other battery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        September 21, 2021